DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 4/18/2022 are acknowledged.  Claims 1, 3, 5, 9, 13, 15, 20, 25, 29, 42-43, 47-48 and 75 are amended; claims 2, 4, 6-8, 10-12, 14, 16-19, 21-23, 26-27, 31-41, 44, 49-74 and 76-87 are canceled; claims 1, 3, 5, 9, 13, 15, 20, 24-25, 28-30, 42-43, 45-48, 75 and 88 are pending; claims 3, 5, 9, 13, 20, 28-30, 42-43, 45-48, 75 and 88 are withdrawn; claims 1, 15 and 24-25 have been examined on the merits.

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15, fully written out, recites “A method comprising: adding an activating reagent to a composition comprising a microorganism, the microorganism comprising an unmodified phylogenetic surface marker (PSM) on the surface of the microorganism; allowing the activating reagent to modify the PSM to create an active PSM; adding a probe to the composition, wherein the probe comprises a targeting portion, wherein the targeting portion does not include an antibody, and the targeting portion interacts with the active PSM to at least partially coat the microorganism with the probe, wherein the microorganism comprises a gram positive bacterium, the probe comprises hydroxyapatite and the PSM comprises lipoteichoic acid or teichoic acid.”
The original disclosure does not teach adding an activating agent to modify lipoteichoic acid or teichoic acid, nor does the specification disclose any activating agents which can modify lipoteichoic acid or teichoic acid.  The original disclosure does not teach a probe comprising a targeting portion which interacts with modified lipoteichoic acid or modified teichoic acid, nor does the specification disclose targeting portions which interact with modified lipoteichoic acid or teichoic acid; hence, claim 15 constitutes new matter.

Claims 1, 15 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing the method of partially coating a microorganism with a probe by adding an activating reagent to a composition comprising the microorganism wherein the activating agent modifies a phylogenetic surface marker (PSM) on the bacteria, wherein the activating agent is a reducing agent and the PSM comprises a disulfide-bridge-containing protein and wherein the activating agent is a deacetylation agent and the PSM is chitin, does not reasonably provide enablement for practicing the method wherein the PSM is lipoteichoic acid and/or teichoic acid.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are drawn to partially coating a microorganism with a probe with a moderately broad method comprising adding an activating reagent to a microorganism-containing composition to modify a phylogenetic surface marker (PSM) to an active PSM, adding a probe to the composition wherein the probe comprises a targeting portion which binds the active PSM.  The nature of the invention is in the biological/chemical sciences. The level of one of ordinary skill in the biological/chemical sciences is usually high (Ph. D. level) but the level of predictability in the biological arts is low; hence, the ordinarily skilled artisan would look to the prior art and to the inventor’s guidance and working examples to be able to practice the method without undue experimentation.  There is no prior art which teaches the claimed method wherein the PSM is lipoteichoic acid and/or teichoic acid; hence, the ordinarily skilled artisan would necessarily rely on the inventor’s guidance and working examples to be able to practice the method without undue experimentation.
The original disclosure does not teach adding an activating agent to modify lipoteichoic acid or teichoic acid (i.e. the PSM species elected for examination), nor does the specification disclose any activating agents which can modify lipoteichoic acid or teichoic acid.  The original disclosure does not teach a probe comprising a targeting portion which interacts with modified lipoteichoic acid or modified teichoic acid, nor does the specification disclose targeting portions which interact with modified lipoteichoic acid or teichoic acid.
The original disclosure teaches that hydroxyapatite binds specifically with lipoteichoic acid and binds specifically to teichoic acid, i.e. to the PSM which is lipoteichoic acid and/or teichoic acid [0046] and teaches that hydroxyapatite specifically interacts with unmodified lipoteichoic acid [0053].  There is no disclosure of a targeting portion which specifically binds to an active PSM wherein the PSM is lipoteichoic acid and/or teichoic acid.  Nor is there any disclosure of any activating reagent which modifies the PSM of lipoteichoic acid and/or teichoic acid to an active PSM.  Instead, in regard to the PSM of lipoteichoic acid and/or teichoic acid, the disclosure is solely drawn to binding hydroxyapatite to unmodified lipoteichoic acid and/or teichoic acid (see Fig. 3).  Hence, a person of ordinary skill in the art at the time of filing would have had to undergo undue experimentation to practice the claimed method commensurate with the scope of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 15 and 24-25 under 35 U.S.C. § 103(a) over Goodnow et al., US 6790661 (cite A, PTO-892, 6/8/2021; herein “Goodnow”) in view of Visca et al., 1989 (cite U, PTO-892, 6/8/2021; herein “Visca”) as set forth at pp. 2-5 of the previous Office Action is withdrawn in view of the amendment of the claims.  

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 8-10 regarding the rejection of claims 1, 15 and 24-25 under 35 U.S.C. § 103 are moot as the rejection has been withdrawn.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651